TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00419-CV





In re Richard Allen Hall





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
M E M O R A N D U M   O P I N I O N

                        Relator has filed a petition for writ of mandamus, complaining of alleged violations
of an administrative rule governing a drug test taken in 2005.  See Tex. R. App. P. 52.8.  Having
reviewed relator’s complaints and the record presented, we deny the petition for writ of mandamus.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   July 16, 2008